Citation Nr: 1740654	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a psychosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded by the Board in June 2016.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

While further delay is regrettable, additional development is warranted before the claim may be decided.  Specifically, an additional medical opinion is required.

In accordance with a June 2016 remand, the Veteran was afforded a July 2016 VA examination and medical opinion that reported a single diagnosis of other specified schizophrenia spectrum and other psychotic disorder.  The Veteran reported he "did a lot of crazy things" as a child, did not complete the eighth grade, was married once for about a year, did not socialize or have hobbies, and had a sporadic history of employment with periods of homelessness and incarceration.  His mental health history indicated prior diagnoses included depression, antisocial personality disorder, psychotic disorder, provisional posttraumatic stress disorder (PTSD), and alcohol abuse and Social Security Administration (SSA) records reported benefits for diagnoses of paranoid schizophrenia, psychotic disorders, and other mood disorders.   

The Board finds the examiner's opinion that it would require resorting to mere speculation to determine whether the Veteran's current mental health disorder was related to his active service because he "likely" experienced behavioral and mental health issues prior to military service did not completely address the relevant medical questions that need to be answered regarding this appeal.  Further, the examiner did not provide an explanation to support the conclusion that an opinion on the etiology of the psychiatric disorder could not be reached without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (finding that an examiner's conclusion that an etiology opinion would be speculative must explain the basis for that opinion and clearly identify what facts cannot be determined).

Accordingly, the case is REMANDED for the following action:

1.	The claims file should be sent to an examiner to determine whether the Veteran's psychiatric disorder pre-existed active service, had onset within one year of separation from active service, or is otherwise etiologically related to active service.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to: 

a) whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed entrance into active service (December 1973); if so, please list all such disorders and address

b) whether there is clear and unmistakable evidence that each preexisting psychiatric disorder was not aggravated beyond the normal progress of the disorder during active service.

If the examiner finds that a psychiatric disorder did not clearly and unmistakably pre-exist active service, or if pre-existing, clear and unmistakable evidence establishes the disorder was not aggravated beyond normal progression during service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current psychiatric disorder had onset within one year of discharge (February 1974) or is otherwise etiologically related to active service.

A rationale must be provided for any opinion expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative and what additional evidence or information would be needed to offer an opinion.  

2.	After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




